Lathrop, J.
The defendant contends that he is not liable to pay the assessment levied upon him, for the reason that he did not receive notice of the hearing before the auditor. The St. of 1894, c. 522, § 49, provides that the auditor “ shall appoint a time and place to hear all parties interested, and shall give personal notice thereof in writing to the insurance commissioner, and through the post office, so far as he is able, to all persons liable upon said assessment or call.” The auditor sent a notice by mail addressed to the defendant at the town where the property was situated, but he did not receive it, as he resided elsewhere.
We are of opinion that the fact that the defendant did not receive notice affords him no ground of defence. The decrees of this court ordering and confirming the assessment were after due publication of notice, and this was sufficient notice to him; and the decree ratifying and establishing the assessment was by the terms of the statute “ final and conclusive upon the company and all parties liable to the assessment or call, as to the necessity of the same, the authority of the company to make or collect the same, the amount thereof, and all formalities connected therewith.” St. 1894, c. 522, § 49. Hamilton Ins. Co. v. Parker, 11 Allen, 574.
The next contention of the defendant is that the amount of the entire assessment was larger than was necessary. But the decree of the court is, as we have just seen, conclusive on this point.
Finally, it is urged that the insurance company was not licensed to do business by some of the States in which it incurred losses. But the business of the company was conducted in this State, and the contracts were valid here. The policy holders became members of the company, and are liable to pay the assessment, whether it can be collected of them or not.

Judgment affirmed.